DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1, 2, 3, 4, 5, 9, 10, 11, 12, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0250626 A1.
The abstract, the figure printed on the face of this US 2018/0250626 A1 and also the MODE FOR CARRYING OUT THE INVENTION section describes a method and apparatus for purifying a fermentable syn gas generated from wastes, such as municipal waste, tires, biomass, etc. (please also note at least paragraph numbers 2 and 32 in this US 2018/0250626 A1), for the removal of impurities (to include hydrogen sulfide, oxygen, carbon dioxide, acetylene, etc.: please also note at least paragraph number 33 in this US 2018/0250626 A1).  The syn gas may then be subjected to microbiological treatment to generate various hydrocarbon materials (such as ethanol?) after the purification of this syn gas: please also note at least paragraph numbers 2 and 32.
	The syn gas emitted from the syn gas generator is initially subjected to a water scrubber for the removal of impurities out the syn gas (please also note at least paragraph number 35);

the syn gas is also subjected to a deoxygenation step for the removal of oxygen out of the syn gas via contact w/ a copper-containing catalyst (please also note at least paragraph number 40 in this US 2018/0250626 A1).
	Also, means (18) are also provided for measuring and (evidently) controlling process parameters: please also note at least paragraph number 43 in this US 2018/0250626 A1.
	Also, figure 2 in this US 2018/0250626 A1 also show the provision of means for by-passing select components of the syn gas treatment train (such as the PSA (15) and also the Deoxidizing Part (16)).
	Thus, the discussed portions of this US 2018/0250626 A1 reasonably seem to meet at least a portion of the Applicants’ independent claim 1 as well as the Applicants’ dependent claims 2, 4, 5, 9, 10, 13 and 14.
The difference between the Applicants’ claims and this US 2018/0250626 A1 is that the Applicants’ independent claim 1 also calls for the initial step of subjecting the syn gas to a “hydrolysis module” (for the removal of contaminants such as COS and HCN: please also note at least the Applicants’ dependent claims 3 and 11), whereas the figure printed on the face of this US 2018/0250626 A1 shows the syn gas being initially subjected to a “water scrubber” (10) for the removal of unspecified contaminants out of the syn gas, however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that the water present in the “water scrubber” (10) would inevitably hydrolyze the same contaminants  expected to be present in the same syn gas to the same extent (to include the COS and HCN mentioned in at least the Applicants’ dependent claims 3 and 11) and such “reasonable expectations” are evidence of prima facie obviousness.  
prima facie obviousness. 

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0250626 A1.
	The figure printed on the face of this US 2018/0250626 A1 and also paragraph number 40 in this US 2018/0250626 A1 show and discuss the provision of a copper-containing catalyst for removing the oxygen values out of a syn gas.
	The difference between the Applicants’ claims and this US 2018/0250626 A1 is that the Applicants’ independent claim 15 also calls for the removal of acetylene and also HCN out of the syn gas via contact w/ this copper-containing catalyst (and at least paragraph number 40 in this US 2018/0250626 A1 is silent w/ respect to the removal of acetylene and also HCN out of the syn gas), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that at least an obvious variation of the same copper-containing catalyst that treats the same syn gas under what appears to be at least an obvious variation of the same process conditions would inevitably remove the prima facie obviousness.
	The difference between the Applicants’ independent claim 15 and also the Applicants’ dependent claims 16-19 and the teachings provided in this US 2018/0250626 A1 is that the Applicants’ independent claim 15 and dependent claims 16-19 also describe certain chemical and/or physical process and/or system parameters (to include concentrations and pressures) that do not appear to be explicitly recited in this US 2018/0250626 A1 reference, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is also “reasonably expected” that at least an obvious variation of the same process and system for treating the same syn gas w/ the same catalyst to remove the same contaminants to the same degree/extent would inevitably operate w/ at least an obvious variation of the same claimed chemical and/or physical process parameters (to include the concentration and pressure criteria mentioned in at least the Applicants’ independent claim 15 and also the Applicants’ dependent claims 16-19), and such “reasonable expectations” are evidence of prima facie obviousness.
The difference between the Applicants’ independent claim 15 and this US 2018/0250626 A1 reference is that the Applicants’ independent claim 15 also specifies what the supports are for the copper-containing catalyst (and this disclosure set forth in at least paragraph number 40 is silent w/ respect to exactly what the supports are that are used for the copper-containing catalyst), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because the Applicants’ claimed provision of such alumina, silica, titania, etc. supports for what appears to be the same copper-containing catalyst appear to be routine and conventional expedients/choices for supporting such transition metal catalysts and doing and/or providing what is “routine and conventional” in the art is evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claims 6, 7, 8 and 20 have been allowed over the teachings provided in this US 2050626 A1 reference because the limitations described in these Applicants’ claims 6, 7, 8 and 20 are not taught or suggested in this US 2018/0250626 A1 reference.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 4,189,307; US 2014/0058151 A1; US 2014/0065045 A1; US 2018/024006 A1; and US 2019/0202763 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736